Filed 5/6/22 P. v. James CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B313119
                                                               (Los Angeles County
           Plaintiff and Respondent,                           Super. Ct. No. A633825)

           v.

 MARVIN LEE JAMES,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Patrick Connolly, Judge. Affirmed.
     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                     ——————————
      Marvin Lee James appeals from an order denying his
petition for resentencing under Penal Code1 section 1170.18,
which is part of the Safe Neighborhoods and Schools Act
(Proposition 47). Our review is under People v. Wende (1979)
25 Cal.3d 436.
       In 1985, James was convicted of taking a vehicle without
the owner’s consent in violation of Vehicle Code section 10851, as
a felony. In 2021, James petitioned for resentencing to reduce his
conviction to a misdemeanor pursuant to Proposition 47 and
section 1170.18. The People opposed the petition, indicating that
James’s prior conviction for violating former section 288a,
subdivision (c)2 disqualified him under section 667, subdivision
(e)(2)(C)(iv). The trial court agreed with the People and denied
James’s petition on June 9, 2021.3
       James appealed. We granted James’s motion to settle the
record on appeal and ordered the trial court to hold a hearing to
reconstruct or settle the record with regard to what documents
the trial court relied on in denying James’s June 9, 2021 petition.
The trial court held a hearing and stated that, in coming to its

      1 Allfurther statutory references are to the Penal Code,
unless otherwise indicated.
      2 Effective   January 1, 2019, section 288a was renumbered
as section 287.
      3A  different panel of this court affirmed an order denying a
prior section 1170.18 petition filed by James pertaining to a
burglary conviction from 1979 on the same grounds, finding
James was disqualified for relief based on his prior conviction for
violating former section 288a, subdivision (c). (People v. James
(Jan. 13, 2022, B313321) [nonpub. opn.].)




                                  2
ruling, it considered a previous court order denying the petition,
James’s motion to reconsider, and two rap sheets. One of the rap
sheets showed that James was convicted of violating former
section 288a, subdivision (c) for oral copulation of an individual
under 14 years of age by force. The trial court explained that
James’s petition and the rap sheets contained the same CDC
number. The trial court further explained that it had reviewed
the complaint and police report, but that it did not consider those
documents in its ruling.
      James’s court-appointed counsel filed an opening brief
which raised no issues and asked this court to conduct an
independent review of the record under People v. Wende, supra,
25 Cal.3d 436. By letter, we advised James that he had 30 days
to submit by brief or letter any contentions or argument he
wished this court to consider. James did not submit a brief.
      We have examined the record and are satisfied no arguable
issues exist and James’s attorney has fully complied with the
responsibilities of counsel. (People v. Kelly (2006) 40 Cal.4th 106,
126; People v. Wende, supra, 25 Cal.3d at p. 441.)




                                 3
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.


                                       KIM, J.*

We concur:

             LAVIN, Acting P. J.



             EGERTON, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                   4